Hamilton App. No. C-020255, 2002-Ohio-4449. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. It appears from the records of this court that appellant, Dr. Stewart M. Harris, has not filed a merit brief, due December 9, 2002, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this case with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the appeal of Dr. Stewart M. Harris be, and hereby is, dismissed, sua sponte.
IT IS FURTHER ORDERED by the court that the appeals of Judge Norbert A. Nadel and Judge Richard A. Bernat remain pending.